Title: From Thomas Jefferson to William James Macneven, 15 August 1807
From: Jefferson, Thomas
To: Macneven, William James


                        
                            Monticello Aug. 15. 07.
                        
                        Th: Jefferson returns his thanks to mr MacNeven for the copy he has been so kind as to send him of his
                            Pieces of Irish history. it is a record of documents & facts which interested all the feelings of humanity while they
                            were passing, and stand in dreadful account against the perpetrators. in this the United states may see what would have
                            been their history, had they continued under the same masters. Heaven seems to have provided them as an asylum for the
                            suffering before the extinguishment of all political morality had prepared the scenes now acting in the world.
                        He salutes mr MacNeven with great esteem & respect.
                    